        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA


Daniel Cvijanovich,                          )
                                             )
                      Plaintiff,             )
                                             )           Case No. 3:18-cv-220
       vs.                                   )
                                             )                  ORDER
United States Secret Service,                )
                                             )
                      Defendant.             )


       Plaintiff Daniel Cvijanovich brings this suit against the United States Secret

Service pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, seeking

records concerning himself. (Doc. 1). The Secret Service moves for summary judgment,

asserting records it has not yet disclosed are exempt under FOIA. (Doc. 24).

                                      Background

       The Freedom of Information Act was passed to allow public access to federal

government documents and records. 15 Federal Procedure, Lawyers Edition § 38:1

(2019). Under FOIA, federal agencies must release any properly requested information

unless a FOIA exemption applies. Id. The statute requires agencies to designate and

publish contact information for officers to whom the public may direct requests for

information. Id. § 38:609. Generally, agencies must establish detailed criteria that their

Freedom of Information Officers are to follow, id. § 38:319, and they must allow

administrative review of any denial of an information request, id. § 38:352.

       The Secret Service is a federal agency charged with protecting the President and

Vice President of the United States, their families, and other designated protectees. (See

Doc. 26, p. 7; 18 U.S.C. § 3056). The Secret Service began investigating Cvijanovich in

March 2006 after an anonymous post to a Federal Bureau of Investigation website
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 2 of 15



claimed Cvijanovich wanted to assassinate then-President George W. Bush. (Doc. 26,

p. 9). That posting also claimed Cvijanovich was responsible for damage to a post office

building in 2001. In connection with the post office incident, an indictment charged

Cvijanovich with damage to government property, threatening to assault a federal

official, and mailing threatening communications. Id. at 10. In 2006, Cvijanovich

pleaded guilty to those charges and was sentenced to a prison term followed by

supervised release. (Dkt. 3:06-cr-44, 16; Dkt. 3:06-cr-44, 24). In 2007, a federal grand

jury indicted Cvijanovich on three counts of making threats against the President.

Cvijanovich v. United States, No. 3:07-CR-55, 2011 WL 2680485, at *1 (D.N.D. July 8,

2011). Later that same year, Cvijanovich was convicted of one of the three counts and

sentenced to another prison term. Id. In July 2011, because of a matter involving

credibility of a key government witness, the district judge vacated the 2007 conviction,

id. at 11, and the indictment was dismissed without re-trial, (Dkt. 3:07-cr-55, 187).

       According to the Secret Service, because of Cvijanovich’s past actions and mental

evaluations, the agency continues to monitor Cvijanovich “to ensure that one of its

protectees is not harmed by [him],” (Doc. 26, p. 11), and he is a subject of an active

protective intelligence investigation, (Doc. 25, p. 1). The details of that investigation are

described in a declaration of William J. Callahan, Deputy Director of the Secret Service.

(Doc. 26).

       On December 1, 2017, Cvijanovich requested “copies of all records pertain[ing] to

[himself] which are in the possession of the United States Secret Service.” (Doc. 1-2).

The Secret Service conducted a search of its Field Investigative Reporting System, “the

Secret Service’s central index for records related to new or existing cases and

investigations of crimes.” (Doc. 25, pp. 6-7). That search led to records relating to


                                              2
           Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 3 of 15



Cvijanovich in the Protective Threat Management System, which holds “records related

to individual actors’ threatening behavior or incidents that may impact the Secret

Service’s mission,” and the Significant Case Database, an “application that allows users

to search for, create, and modify criminal investigative files.” (Id.; Doc. 26, pp. 2-3). On

April 9, 2018, the Secret Service responded to Cvijanovich’s request, stating it had the

records he requested but those records were exempt from disclosure under 5 U.S.C.

§ 552(b)(7)(A). (Doc. 26, p. 3).

       On June 4, 2018, Cvijanovich administratively appealed. (Doc. 1-4). The Secret

Service responded on July 31, 2018, reaffirming the records would be “withheld under

5 U.S.C. § 552(b)(7)(A) as release of [that] information could interfere with an ongoing

enforcement proceeding.” (Doc. 1-5). Cvijanovich challenged that determination and

filed in this court on October 30, 2018.

       After the present suit commenced, the Secret Service referred certain records

created prior to Cvijanovich’s 2007 conviction for review by the FBI and the Federal

Bureau of Prisons (BOP). (Doc. 26-6; Doc. 26-7; Doc. 26-8). On May 2, 2019, the Secret

Service released over seven hundred pages of other redacted documents, with references

to seven specific exemptions claimed for those redactions, to Cvijanovich. (Doc. 27). The

Secret Service also provided a Vaughn index1 annotating its reasons for asserting each

exemption. (Doc. 26-10). After the Secret Service released the 700+ pages to

Cvijanovich, the FBI and BOP responded to the Secret Service’s referral by indicating

some documents were entirely exempt, some documents should be partially redacted,


       1A Vaughn index is to include materials supporting the adequacy of a
government agency’s search for responsive materials along with separate, specific, and
adequate bases for claiming exemptions under FOIA. Vaughn v. Rosen, 484 F.2d 820
(D.D.C. 1973).

                                              3
         Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 4 of 15



and some documents were non-exempt. (Doc. 32; Doc. 32-1; Doc. 32-2; Doc. 39; Doc.

39-1; Doc. 39-2). The non-exempt and partially redacted documents were released to

Cvijanovich. As to documents created after Cvijanovich’s 2007 conviction, the Secret

Service released court documents and news articles but withheld reports and mental

health information which were responsive to Cvijanovich’s request. (Doc. 26, p. 12).

       In an affidavit describing his interactions with the Secret Service since 2010,

Cvijanovich asserts Callahan’s description of his history with the Secret Service is

misleading and designed to make disclosure of the requested documents appear riskier

than it actually is. (Doc. 41, p. 1).

                                        Standard of Review

       Under FOIA, federal agencies must “make Government records available to the

public, subject to nine exemptions for specific categories of material.” Milner v. Dep’t of

Navy, 562 U.S. 562, 564 (2011). Congress intended FOIA to apply broadly: “[FOIA]

seeks to permit access to official information long shielded unnecessarily from public

view and attempts to create a judicially enforceable public right to secure such

information from possibly unwilling official hands.” John Doe Agency v. John Doe

Corp., 493 U.S. 146, 151 (1989) (internal quotation marks omitted); see also Milner, 562

U.S. at 565. “[A]lthough FOIA strongly favors prompt disclosure, its nine enumerated

exemptions are designed to protect those legitimate governmental and private interests

that might be harmed by release of certain types of information.” August v. FBI, 328

F.3d 697, 699 (D.C. Cir. 2003) (internal quotation marks omitted).

       Most FOIA cases are properly resolved on summary judgment. Brayton v. Office

of the U.S. Trade Representative, 641 F.3d 521, 527 (D.C. Cir. 2011); Nielsen v. U.S.




                                                4
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 5 of 15



Bureau of Land Mgmt., 252 F.R.D. 499, 503 (D. Minn. 2008). The standard for

summary judgment motions in FOIA cases in the Eighth Circuit is well-developed:

       [The court reviews] whether the record shows there is no genuine issue as
       to any material fact and the moving party is entitled to judgment as a matter
       of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
       (1986). “Summary judgment is available to the defendant in a FOIA case
       when the agency proves that it has fully discharged its obligations under
       FOIA, after the underlying facts and the inferences to be drawn from them
       are construed in the light most favorable to the FOIA requester.” Miller v.
       United States Dep’t of State, 779 F.2d 1378, 1382 (8th Cir.1985). To defeat
       a motion for summary judgment, the nonmoving party “need only present
       evidence from which a jury might return a verdict in his favor.” Anderson v.
       Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

Miller v. USDA, 13 F.3d 260, 262 (8th Cir. 1993).

       The burden of proof in FOIA cases rests on the agency claiming exemptions:

“Unlike the review of other agency action that must be upheld if supported by

substantial evidence and not arbitrary or capricious, the FOIA expressly places the

burden ‘on the agency to sustain its action’ and directs the district courts to ‘determine

the matter de novo.’” DOJ v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 755

(1989) (quoting 5 U.S.C. § 552(a)(4)(B)). As another district court in this circuit recently

explained:

       A District Court may grant summary judgment for the government based
       solely on the information provided in affidavits or declarations when the
       affidavits or declarations describe the justifications for nondisclosure with
       reasonably specific detail, demonstrate that the information withheld
       logically falls within the claimed exemption, and are not controverted by
       either contrary evidence in the record nor by evidence of agency bad faith.

Bush v. USDA, No. 16-CV-4128, 2017 WL 3568672, at *2 (N.D. Iowa Aug. 17, 2017), aff’d

sub nom. Bush v. Risk Mgmt. Agency, USDA/RMA, 728 F. App’x 607 (8th Cir. 2018),

cert. denied sub nom. Bush v. USDA, Risk Mgmt. Agency, 139 S. Ct. 1200 (2019)

(internal citations and quotation marks omitted).




                                             5
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 6 of 15



                                        Discussion

       As an initial matter, the court notes Cvijanovich does not question the adequacy

of the Secret Service’s search for the requested documents. As the Eighth Circuit stated,

“the search need only be reasonable, it does not have to be exhaustive.” Miller v. U.S.

Dep’t of State, 779 F.2d 1378, 1383 (8th Cir. 1985). After review of the Secret Service’s

submitted records and declarations, the court finds its search was reasonable. (See Doc.

42, p. 2 n.2).

       Nor does Cvijanovich challenge the Secret Service’s claimed exemptions under

5 U.S.C. §§ 552(b)(3) (grand jury information), (b)(6) (personnel, medical, and similar

files), (b)(7)(C) (invasion of personal privacy), and (b)(7)(D) (confidential source

identities), or its segregation and disclosure of non-exempt, pre-conviction information.

(See Doc. 42, p. 2 n.2). The court discusses each of the other claimed exemptions below.

       Cvijanovich asks that the court conduct an in-camera review of the documents

over which the Secret Service asserts FOIA exemptions. The Eighth Circuit has held that

in-camera review “should be limited, for it is contrary to the traditional judicial role of

deciding issues in an adversarial context upon evidence produced openly in court.”

Peltier v. FBI, 563 F.3d 754, 759 (8th Cir. 2009) (internal quotation marks omitted).

The court is to use in-camera examination of exempted records primarily “as an aid in

determining whether the government’s affidavits are accurate and made in good faith.”

Id. Here, the court has conducted in-camera review of an ex parte declaration by

Callahan, (see Doc. 28), and is satisfied with its accuracy. Cvijanovich has not suggested

the Secret Service’s claims are not made in good faith.

1.     Exemption (b)(5): Attorney-Client, Work Product, and Deliberative
       Process

       FOIA Exemption (b)(5) applies to:

                                              6
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 7 of 15



       inter-agency or intra-agency memorandums or letters that would not be
       available by law to a party other than an agency in litigation with the agency,
       provided that the deliberative process privilege shall not apply to records
       created 25 years or more before the date on which the records were
       requested.

5 U.S.C. § 552(b)(5). “Exemption [(b)(5)] was intended to allow an agency to withhold

intra-agency memoranda which would not be routinely disclosed to a private party

through the discovery process in litigation with the agency.” United States v. Weber

Aircraft Corp., 465 U.S. 792, 799-800 (1984). “Exemption [(b)(5)] covers records that

would be normally privileged in the civil discovery context. The exemption allows the

government to withhold records from FOIA disclosure under at least three privileges:

the deliberative-process privilege, the attorney-client privilege, and the attorney work-

product privilege.” Nat’l Ass’n of Criminal Def. Lawyers v. DOJ Exec. Office for U.S.

Att’ys, 844 F.3d 246, 249 (D.C. Cir. 2016) (internal citation omitted).

       Citing Weber, 465 U.S. at 799-800, Cvijanovich argues the Secret Service cannot

apply Exemption (b)(5) to records of a “criminal prosecution that is long complete or to

a once-contemplated prosecution that is no longer permitted,” asserting the exemption

applies only to deliberation and communication in anticipation of civil litigation. (Doc.

41, pp. 1-2). The Secret Service argues Weber uses the framework of civil litigation to

describe the types of protected information rather than holding information must have

been prepared in connection with civil litigation in order to be exempted. The court

agrees with this interpretation.

       Exemption (b)(5) applies to law enforcement agency “records includ[ing]

research and analysis, as well as recommendations about possible courses of action,

created in preparation for criminal prosecution.” Ellis v. DOJ, 110 F. Supp. 3d 99, 109

(D.D.C. 2015) (collecting cases). The District of Columbia trial court affirmed


                                             7
         Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 8 of 15



application of the exemption in the specific context of Secret Service investigatory

records: “[T]he opinions and evaluations of Special Agents concerning the plaintiff’s and

other parties’ level[s] of threat to Secret Service protectees that were made prior to the

initiation of any criminal proceedings . . . fall within Exemption [(b)(5)]’s deliberative-

process protection.” Dorsett v. U.S. Dep’t of Treasury, 307 F. Supp. 2d 28, 37-38 (D.D.C.

2004).

       Cvijanovich also argues Exemption (b)(5) “never applies to criminal or

prosecutorial attorney-client privilege, work product, or deliberative process, unless

there is a pending or at least possible prosecution.” (Doc. 41, p. 2). However, as the

Secret Service points out, the Supreme Court has held Exemption (b)(5) applies

regardless of the pendency of litigation: “under Exemption (b)(5), attorney work-

product is exempt from mandatory disclosure without regard to the status of the

litigation for which it was prepared.” FTC v. Grolier Inc., 462 U.S. 19, 28 (1983).

       Lastly, Cvijanovich argues documents discoverable in previous criminal

proceedings are not subject to Exemption (b)(5). (Doc. 41, p. 2). As examples of alleged

over-exemption by the Secret Service, he points to documents that might have been

discoverable, such as a letter from Secret Service personnel to the United States

Attorney for this district, (Doc. 27-3, pp. 24-34) or that were previously disclosed to

him, such as his own psychiatric records, (Doc. 27-2, pp. 101-120; see Doc. 41-1, p. 2).

The Supreme Court has held that a document may be exempted from disclosure under

FOIA even if it was discoverable in previous litigation. Grolier, 462 U.S. at 28.

Moreover, the distinction between criminal and civil proceedings is significant:

“[D]isclosure in criminal trials is based on different legal standards than disclosure

under FOIA, which turns on whether a document would usually be discoverable in a


                                              8
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 9 of 15



civil case. Similar documents, in other words, are not—indeed must not be—treated

similarly in the two different types of proceedings.” Williams & Connolly v. SEC, 662

F.3d 1240, 1245 (D.C. Cir. 2011). As the court in Williams & Connolly further explained,

“FOIA is neither a substitute for criminal discovery nor an appropriate means to

vindicate discovery abuses.” Id. (internal citations omitted). Thus, even if Cvijanovich

might have received or did receive documents via discovery in a previous criminal

proceeding, FOIA does not mandate their disclosure because the two processes are

based on different rationales. See Pike v. DOJ, 306 F. Supp. 3d 400, 410 (D.D.C. 2016).

(“A party who is seeking disclosure of previously released information [under FOIA] is

entitled to receive no more than what is publicly available.” (emphasis added)).

       The court finds the Secret Service has demonstrated the records it has identified

logically fall within Exemption (b)(5). See Bush, 2017 WL 3568672, at *2.

2.     Exemption (b)(7)(E): Sensitive Law-Enforcement Techniques and
       Guidelines

       Exemption (b)(7)(E) applies to:

       records or information compiled for law enforcement purposes, but only to
       the extent that the production of such law enforcement records or
       information . . . would disclose techniques and procedures for law
       enforcement investigations or prosecutions, or would disclose guidelines
       for law enforcement investigations or prosecutions if such disclosure could
       reasonably be expected to risk circumvention of the law.

5 U.S.C. § 552(b)(7)(E). To meet Exemption (b)(7)(E), an agency must first demonstrate

the records were “compiled for law enforcement purposes.” Id.; see Kuehnert v. FBI,

620 F.2d 662, 666-67 (8th Cir. 1980) (“Because the documents here in issue comprise

investigatory records of a criminal law enforcement agency, we hold that they meet

exemption [(b)(7)]’s threshold requirement of having been ‘compiled for law

enforcement purposes.’”). Cvijanovich does not assert the records at issue do not meet


                                            9
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 10 of 15



this requirement, and it is clear to the court from the Callahan declaration and exhibits

that the records pass this threshold. (See Doc. 27; Doc. 27-1 to -4; Doc. 28).

       Cvijanovich asserts the records he seeks apply only to himself and argues the

“Secret Service has not explained how any of these files could be used by the plaintiff or

anyone else to reconstruct techniques with any specificity or in any way that would

hamper the Secret Service’s efforts.” (Doc. 41, p. 3). He points to the public

dissemination of the agency’s Exceptional Case Study Project and papers based on that

study. Id. The Secret Service argues the documents to which Cvijanovich refers are over

twenty years old and the Service’s law enforcement techniques have changed over time.

(Doc. 42, p. 6).

       The Secret Service argues “[t]here is no principle . . . that requires an agency to

release all details concerning [its] techniques simply because some aspects of them are

known to the public.” Barnard v. Dep’t of Homeland Sec., 598 F. Supp. 2d 1, 23 (D.D.C.

2009). However, “materials normally immunized from disclosure under FOIA lose their

protective cloak once disclosed and preserved in a permanent public record.” Muslim

Advocates v. DOJ, 833 F. Supp. 2d 92, 105 (D.D.C. 2011). A plaintiff bears the burden to

show “specific information in the public domain that appears to duplicate that being

withheld.” Id. at 102. The Exceptional Case Study to which Cvijanovich refers is a

research report published in January of 2000; it is preceded by a disclaimer: “The

findings, conclusions, and opinions expressed in this document are those of the authors

and do not necessarily reflect the official position or policies of the U.S. Department of

Justice or the U.S. Department of the Treasury.” Robert A. Fein and Bryan Vossekuil,

Protective Intelligence and Threat Assessment Investigations (U.S. DOJ January 2000),

www.ncjrs.gov/pdffiles1/nij/179981.pdf. While this document fulfills the “permanent


                                             10
       Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 11 of 15



public record” aspect of the public domain doctrine, see Dubuque v. U.S. Dep’t of the Air

Force, No. 4:16 CV 1244, 2017 WL 5132666, at *5 (E.D. Mo. Nov. 6, 2017), it is not a

duplicate of the information Cvijanovich seeks from the Secret Service. In the context of

Exemption (b)(7)(E), the court concludes the public domain doctrine does not apply to

records of a specific individual unless those identical records are reproduced in a

permanent, public way.

       The Secret Service further argues that disclosure of the documents over which it

claims a (b)(7)(E) exemption would reveal “how Secret Service protective measures and

techniques are applied in practice.” (Doc. 42, p. 6). Another federal trial court recently

held, “The purpose of Exemption [(b)(7)(E)] is to prevent the public from learning about

the existence of confidential law enforcement techniques, not to prevent it from learning

about the use of already-disclosed law enforcement techniques.” Shapiro v. DOJ, 153 F.

Supp. 3d 253, 273 (D.D.C. 2016) (emphasis added). It is not unreasonable to expect that

a member of the public could extrapolate substantial information about the Secret

Service’s confidential techniques and protective measures from Cvijanovich’s recent

records. (See Doc. 26, pp. 18-19). Given the intention of the exemption, as stated in

Shapiro, the Secret Service has demonstrated the records at issue logically fall within

Exemption (b)(7)(E). See Bush, 2017 WL 3568672, at *2.

3.     Exemption (b)(7)(F): Danger to Life or Safety of an Individual

       Exemption (b)(7)(F) applies to “records or information compiled for law

enforcement purposes, but only to the extent that the production of such law

enforcement records or information . . . could reasonably be expected to endanger the

life or physical safety of any individual.” 5 U.S.C. § 552(b)(7)(F).




                                              11
       Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 12 of 15



       Cvijanovich argues he has “long been aware of the identities” of the agent,

inmates, and person who brought him to the Secret Service’s attention in 2006 and

states he “has never assaulted, threatened, or otherwise attempted to retaliate against

any of these people, and he has no recent history of arrest for any crime.” (Doc. 41, p. 4).

Cvijanovich argues “the idea that [he] might now choose to attack some new person over

some comparatively minor cooperation with the Secret Service is ludicrous and frankly

offensive.” Id. He asserts the FBI does not agree with the Secret Service’s asserted

(b)(7)(F) exemption as to certain records, but he does not explain how any difference in

exemptions identified by the two agencies should influence the court’s decision. (See

Doc. 32-2, p. 2)

       In support of the claimed (b)(7)(F) exemption, the ex parte Callahan declaration

detailed several concerns for the life and safety of individuals. (Doc. 28, pp. 13-16).

Agency affidavits receive substantial weight if they include more than barren assertions

that a document is exempt. Madel v. DOJ, 784 F.3d 448, 452 (8th Cir. 2015); see also

Dubuque, 2017 WL 5132666, at *4 (“An agency may use affidavits to explain why an

exemption applies, which courts will accept as credible in the absence of bad faith.”).

The court agrees with the Secret Service’s assessment; moreover, Cvijanovich’s personal

knowledge or prior access to the records is not a cognizable counter to a FOIA

exemption. Cvijanovich has not provided evidence of bad faith on the part of the Secret

Service, and its affidavits are “relatively detailed and non-conclusory,” with sufficient

justification for non-disclosure. See Manning v. DOJ, 243 F. Supp. 3d 26, 31 (D.D.C.

2017). Thus, the Secret Service demonstrated the records at issue logically fall within

Exemption (b)(7)(F). See Bush, 2017 WL 3568672, at *2.




                                             12
       Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 13 of 15



4.     Exemption (b)(7)(A): Records Related to a Law Enforcement
       Proceeding with Potential to Harm that Proceeding Upon Release

       FOIA exemption (b)(7)(A) applies to “records or information compiled for law

enforcement purposes, but only to the extent that the production of such law

enforcement records or information . . . could reasonably be expected to interfere with

enforcement proceedings.” 5 U.S.C. § 552(b)(7)(A).

       An agency must show two elements supporting application of Exemption

(b)(7)(A): (1) a pending or prospective law enforcement proceeding, and (2) some

articulable harm expected to be caused by disclosure of the information. Ameren Mo. v.

EPA, 897 F. Supp. 2d 802, 810-12 (E.D. Mo. 2012). The Eighth Circuit has described a

primary purpose behind the exemption as preventing harm to an agency’s case by

blocking “earlier or greater access to agency investigatory files than [plaintiffs] would

otherwise have.” Barney v. IRS, 618 F.2d 1268, 1273 (8th Cir. 1980) (internal quotation

marks omitted). Articulable harm may include advance access to the government’s case,

witness tampering, destruction of evidence, or creation of false alibis. Ameren, 897 F.

Supp. 2d at 810-811. “Under exemption [(b)(7)(A),] the government is not required to

make a specific factual showing with respect to each withheld document that disclosure

would actually interfere with a particular enforcement proceeding.” Barney, 618 F.2d at

1273. Though courts are to “give deference to an agency’s predictive judgment of the

harm that will result from disclosure of information, it is not sufficient for the agency to

simply assert that disclosure will interfere with enforcement proceedings; it must rather

demonstrate how disclosure will do so.” Citizens for Responsibility & Ethics in Wash. v.

DOJ, 746 F.3d 1082, 1098 (D.C. Cir. 2014) (internal citation and quotation marks

omitted). The Fifth Circuit’s decision in Moorefield v. U.S. Secret Service, 611 F.2d 1021

(5th Cir. 1980), is especially instructive: Moorefield was twice convicted of threatening

                                             13
        Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 14 of 15



to kill the president and brought a FOIA case to obtain records of the Secret Service’s

investigation, but the court found his records “sensitive; all constitute investigative

matter that assists the [Secret] Service in its efforts to keep track of Moorefield and

preclude his harming a [Secret] Service protectee.” Moorefield, 611 F.2d at 1026. The

Fifth Circuit distinguished the work of the Secret Service from that of other law

enforcement agencies because it “does not conduct its routine investigations with a view

towards apprehending law-breakers and bringing them to justice. . . . Its job is to

[p]revent an attack from ever being made.” Id. at 1025.

       Cvijanovich argues exemption (b)(7)(A) cannot apply because “no criminal,

administrative, or other adjudicatory proceeding is pending or contemplated.” (Doc. 41,

p. 5). However, the Callahan declaration states Cvijanovich remains the subject of an

active Secret Service investigation, (Doc. 26 pp. 9, 11-12), fulfilling the first element of

the exemption. That declaration also states two categories of documents—reports and

mental health records—are exempted along with some open source documents. Id. at

12-13. The declaration explains that disclosure of reports “would severely jeopardize the

investigation by providing Cvijanovich with the ability to elude detection or suppress or

fabricate information” and that disclosure of mental health records would “impact the

Secret Service’s ability to continue to assess the risk he poses as [Cvijanovich] would be

able to circumvent [the Secret Service’s] techniques and/or intentionally deceive.” Id. at

13-14. The ex parte Callahan declaration includes sufficiently detailed articulable harm

supporting exemption of the stated open source records. (Doc. 28, p. 21). Thus, the




                                              14
       Case 3:18-cv-00220-ARS Document 43 Filed 09/25/19 Page 15 of 15



Secret Service demonstrated the records at issue logically fall within Exemption

(b)(7)(A).2 See Bush, 2017 WL 3568672, at *2

                                       Conclusion

       The Secret Service has demonstrated the records at issue logically fall within

FOIA exemptions (b)(5) (work product and deliberative process), (b)(7)(E) (sensitive

law enforcement techniques), (b)(7)(F) (danger to life or safety of any individual), and

(b)(7)(A) (potential harm to pending law enforcement proceeding). See 5 U.S.C. § 552;

Bush, 2017 WL 3568672, at *2. Cvijanovich does not challenge the Secret Service’s

claimed exemptions under (b)(3) (grand jury information), (b)(6) (personnel, medical,

and similar files), (b)(7)(C) (invasion of personal privacy), or (b)(7)(D) (confidential

source identities). Although the Eighth Circuit has held “[o]nly one exemption is

necessary for redaction [under FOIA],” Hulstein v. DEA, 671 F.3d 690, 695 n.2 (8th Cir.

2012), the court finds the Secret Service met the requirements of all claimed FOIA

exemptions and need not disclose any further records. The Secret Service’s motion for

summary judgment, (Doc. 24), is GRANTED.

       JUDGMENT SHALL BE ENTERED ACCORDINGLY.

       Dated this 25th day of September, 2019.

                                                         /s/ Alice R. Senechal
                                                         Alice R. Senechal
                                                         United States Magistrate Judge




       The Secret Service acknowledges that exemption (b)(7)(A) will no longer apply
       2

when the pending investigation of Cvijanovich concludes, though it asserts other FOIA
exemptions may continue to apply. (Doc. 26, p. 14).

                                             15
